                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


CHARLES NEUBAUER,                              )
                                               )
       Petitioner,                             )
                                               )              Case No. 4:16-CV-00767-NAB
       v.                                      )
                                               )
JENNIFER SACHSE,                               )
                                               )
       Respondent.                             )


                                MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner Charles Neubauer’s (“Petitioner”) pro se

motion for return of documents, (Doc. 28), in which he asks the Court to return “everything that

was sent to the court” in support of his recently denied petition for writ of habeas corpus. (Doc.

26). Petitioner’s motion will be denied.

       According to this Court’s Administrative Procedures, pro se litigants are required to submit

all documents for filing in paper format, and the Clerk’s Office “will convert all pro se documents

into electronic format for filing, and will retain the paper documents in chronological order.”

ADMINISTRATIVE PROCEDURES FOR CASE MANAGEMENT/ELECTRONIC CASE FILING (CM/ECF) at

p. 15. Therefore, the Court will not return the original paper documents to Petitioner.

       The Court does not provide free copies of documents on behalf of persons granted in forma

pauperis status. If Petitioner wishes to receive additional copies, he must prepay for them at the

rate of fifty cents ($.50) per page. To assist Petitioner, the Clerk of Court will be directed to send

him a copy of the docket sheet so that he may determine which, if any, documents he wishes to

have copied.




                                                   1
       In his motion, Petitioner also seeks legal advice, asking the Court to “instruct” him

regarding how to pursue further appeals in state or federal court. However, the Court cannot

provide legal advice to Petitioner on this or other matters.

       Finally, Petitioner further requests that he be provided with a new blank form petition for

writ of habeas corpus. The Court will direct the Clerk of Court to mail a copy of the form to

Petitioner.

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner’s motion to return documents (Doc. 28) is

DENIED.

       IT IS FURTHER ORDERED that the Clerk of Court shall provide Petitioner with a copy

of the docket sheet from this case.

       IT IS FINALLY ORDERED that the Clerk of Court shall provide Petitioner with a blank

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.



Dated this 5th day of August, 2019.




                                                  2
